NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 1, 2014 *
                                  Decided May 1, 2015

                                           Before

                     DIANE P. WOOD, Chief Judge

                     DANIEL A. MANION, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 10-3835

PAMELA J. HARRIS, et al.,                         On Remand from the Supreme Court of
    Plaintiffs-Appellants,                        the United States

       v.                                         No. 10 cv 02477

BRUCE V. RAUNER, in his official                  Sharon Johnson-Coleman,
capacity as Governor of the State of              Judge.
Illinois, et al.,
        Defendants-Appellees.

                                         ORDER

       When this case was last before us, we held that plaintiffs, providers of in-home
care for people with disabilities or health problems, did not have a First Amendment
right to refuse to pay certain fair-share fees to a union. Harris v. Quinn, 656 F.3d 692 (7th

       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 10-3835                                                                           Page 2

Cir. 2011). This had the effect of affirming the district court’s decision to dismiss Count I
of the complaint, which presented claims on behalf of personal assistants to customers in
the state’s Rehabilitation Program. (Count II, which we note briefly below, asserted
similar claims on behalf of customers in the state’s Disabilities Program.) The Supreme
Court then granted certiorari and concluded that our judgment had to be reversed in
part and affirmed in part. Harris v. Quinn, 134 S. Ct. 2618 (2014). With respect to Count I,
the Court held that the First Amendment does not permit a state “to compel personal
care providers to subsidize speech on matters of public concern by a union that they do
not wish to join or support.” Id. at 2623. It concluded that the state’s involvement in the
terms and conditions of employment for the in-home personal assistants was not enough
to make the state their employer. It stressed the customer’s control of the assistant’s
location, training, day-to-day work, discipline, and other aspects of the employment
relationship. That meant that this court’s conclusion that the case was governed by Abood
v. Detroit Bd. Of Ed., 431 U.S. 209 (1977), was in error: Abood applies only to public-sector
employees, and the Court declined to extend it to the circumstances presented in this
case, where there is state involvement but fundamentally a private employment
relationship. The Court thus reversed the decision to dismiss the claims of the plaintiffs
who served customers in the Rehabilitation Program; it affirmed our ruling that the
claims of plaintiffs who worked in the Disabilities Program (Count II) were not ripe. 134
S. Ct. at 2644 & n.30.

       As required by Seventh Circuit Rule 54, the parties were given an opportunity to
address the proper next steps in light of the Supreme Court’s decision. They filed a joint
statement, in which they recommended that (1) we reverse the district court’s decision to
dismiss Count I of the complaint and remand that part of the case for further
proceedings consistent with the Supreme Court’s opinion, and (2) we order the claims
raised in Count II to be dismissed without prejudice. They also ask us to recognize that
defendants-appellees Service Employees International Union (SEIU) Local 73 and
American Federation of State, County and Municipal Employees (AFSCME) Council 31
are no longer defendants in the case. We agree with the parties that this is the
appropriate way to respond to the Supreme Court’s ruling.

       In addition, there are some remaining questions about costs and fees. In keeping
with the Joint Stipulation, we hereby award the Plaintiffs-Appellees 50% of their costs in
this court pursuant to Circuit Rule 39. With respect to attorney’s fees, we believe that the
parties’ first suggestion is preferable, namely, to include that issue in the matters
remanded to the district court and to allow it to consider what fees Plaintiffs-Appellees
No. 10-3835                                                                      Page 3

are entitled to recover for work done both in this court and before the Supreme Court.
That proceeding may also include fees incurred for work done after remand.

        In summary, we hereby REVERSE the district court’s judgment dismissing Count I
of the complaint; we REMAND the judgment dismissing Count II of the complaint so that
the district court can modify it to be without prejudice; and we otherwise REMAND this
case to the district court for further proceedings consistent with this order.